Exhibit 10.1

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), is made and entered into
as of the 29th day of September, 2016, by and among Air Products and Chemicals,
Inc., a company organized and existing under the Laws of Delaware (“Air
Products”), on behalf of itself and those subsidiaries and/or Affiliates of Air
Products that will provide transition services pursuant to this Agreement
(collectively with Air Products, the “Providers” and each individually, a
“Provider”), and Versum Materials, Inc., a company organized and existing under
the laws of Delaware (“Versum”), on behalf of itself and those Versum
subsidiaries that will receive transition services pursuant to this Agreement
(collectively with Versum, the “Recipients” and each individually, a
“Recipient”). Each of Air Products and Versum is referred to herein as a
“Party,” and together as the “Parties.”

WHEREAS, the board of directors of Air Products has determined that it would be
in the best interests of Air Products and its stockholders to separate the
Versum Business from Air Products;

WHEREAS, Air Products and Versum have entered into a Separation Agreement (the
“Separation Agreement”), dated as of September 29, 2016, which sets forth, among
other things, the terms of the separation of the Air Products Retained Business
and the Versum Business (such transactions, as may be amended or otherwise
modified from time to time, the “Separation”) and the distribution of Versum
Common Stock to stockholders of Air Products; and

WHEREAS, Versum has requested, and Air Products has agreed to provide, or cause
one or more of the Providers to provide, for a limited period of time beginning
on the date hereof (the “Effective Date”), certain identified transitional,
administrative and support services to Recipients pursuant to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1. Transition Services and Fees.

 

  (a) Transition Services.

 

  (i) Upon the terms and subject to the conditions set forth in this Agreement,
Air Products shall provide, or cause to be provided, to Recipients the
transition services specifically set forth on Exhibit A and on Exhibit B, each
attached hereto and made a part hereof, in accordance with the terms thereof
(collectively referred to as the “Transition Services”).

 

  (ii)

Subject to Section 14(g) hereof, the Transition Services shall be performed to
substantially the same standard of care and level of service as if they were
being performed for Providers and by individuals possessing substantially the
same qualifications as Providers would require if such



--------------------------------------------------------------------------------

  Transition Services were being performed for Providers. The Transition
Services shall be provided, or caused to be provided, by Providers to Recipients
at a volume and scope consistent with the use of such services by the Recipients
prior to the Distribution Date, to the Recipient locations in place as of the
Distribution Date. Providers may perform the Transition Services consistent with
Providers’ past practices, or such practices as Air Products may adopt from time
to time with respect to itself and Providers after the Distribution Date. In no
event shall any Recipient be entitled to any increase in the level of service,
volume or scope of its use of any of the Transition Services, or any change in,
or addition to, the location(s) where such Transition Services are provided,
without the prior written consent of Air Products. Recipients shall be
responsible for any set-up or other costs incurred by Providers as a result of
Providers’ accommodating any such increase in the level of service, volume or
scope of Transition Services, or change in location or additional location(s) of
Transition Services. Requests for consent for increases or changes in Transition
Services may be made in each instance to the Providers’ TSA Manager (as defined
below) and the appropriate Providers’ TSA Schedule Owner (as defined below), and
in such instances the formalities of notice specified in Section 10 shall be
deemed waived with respect to each such request if the Providers’ TSA Manager
and the appropriate Providers’ TSA Schedule Owner acknowledge in writing receipt
of such each request.

 

  (iii) On or prior to the dates set forth on Exhibit A and Exhibit B hereto
with respect to each Transition Service, and in any event on or prior to the
last day of the Term or any Service Term Extension, Air Products will cooperate
and will cause its Affiliates to cooperate to support any transfer to Versum of
data owned by Versum that was generated through performance of the applicable
Transition Services. If requested by Versum, Air Products will deliver and will
cause its Affiliates to deliver to Versum, within such time periods as the
Parties may reasonably agree, all records, data, files and other information
received or computed for the benefit of Versum during the Term or any Service
Term Extension, as applicable, in electronic and/or hard copy form; provided,
however, that Air Products and its Affiliates shall not have any obligation to
provide or cause to provide data in any format other than the format in which
such data was originally generated. Versum shall be responsible for any and all
third-party or other out-of-pocket costs and expenses incurred by Air Products
and its Affiliates in providing the records, data, files and other information
contemplated by this Section 1(a)(iii), and Versum shall reimburse Air Products
therefor pursuant to the terms set forth in Section 1(b) hereof.

 

  (iv) Versum further covenants and agrees that it will comply, and will cause
Recipients to comply, with all Recipients’ obligations set forth on Exhibit A
and Exhibit B.

 

2



--------------------------------------------------------------------------------

  (v) Each Provider, in providing the Transition Services may, as it deems
necessary or appropriate in its sole discretion (a) use the personnel of such
Provider or its Affiliates (it being understood that such personnel can perform
the Transition Services on behalf of such Provider on a full- or part-time
basis, as determined by such Provider or its Affiliates) and (b) employ the
services of third parties to the extent such third-party services are routinely
utilized to provide similar services to other businesses of such Provider or are
reasonably necessary for the efficient performance of any such Transition
Services. In performing the Transition Services, employees and representatives
of a Provider shall be under the direction, control and supervision of such
Provider (and not its respective Recipient) and such Provider shall have the
sole right to exercise all authority with respect to the employment (including
termination of employment), assignment and compensation of such employees and
representatives (it being understood that no Recipient has any right hereunder
to require that any Provider perform the Transition Services hereunder with
specifically identified employees and that the assignment of employees to
provide such Transition Services shall be determined in the sole discretion of
the applicable Provider). If any employee hiring or retention costs are incurred
by Air Products or any Provider to hire or retain any personnel necessary to
provide the Transition Services, such costs shall be reimbursed to Air Products
by Recipients, subject to clause 1(b)(ii)(B) below.

 

  (vi) If, after the execution of this Agreement and prior to the date that is
two (2) months from the date hereof, the Parties determine that a service
provided by or to the Versum Business as conducted by Air Products or its
Subsidiaries prior to the separation of the Versum Business from Air Products
was inadvertently omitted from the Exhibits to this Agreement, then Versum may
request that such additional services be added to this Agreement, it being
agreed that the fees for such services should be determined by the Parties on a
basis consistent with the methodology for determining the initial Fees provided
for the Transition Services; provided, however, that Air Products may withhold
its consent to the addition of any such additional services to this Agreement.
If the Parties agree on the fees and other specific terms and conditions
applicable to such services, the Parties shall execute an amendment to this
Agreement that provides for the substitution of the relevant portion(s) of
Exhibit A and Exhibit B hereto, or additions or supplements to the relevant
portion(s) of Exhibit A and Exhibit B hereto, in order to describe such service
and the agreement upon the related fees and other specific terms and conditions
applicable thereto.

 

3



--------------------------------------------------------------------------------

  (b) Fees.

 

  (i) In consideration for providing the Transition Services, the Recipients
shall pay to Providers the monthly fees set forth on Exhibit A and Exhibit B,
plus applicable sales tax, value added tax or other similar tax, if applicable
(collectively, the “Fees”). Except as specifically set forth on Exhibit A or
Exhibit B, within fifteen (15) days following the end of each calendar month,
Providers shall send the Recipients an invoice detailing the aggregate amount of
Fees incurred or estimated to have been incurred during the immediately
preceding month, which invoice shall be paid by the Recipients within fifteen
(15) days following the date of the invoice (unless Recipients, in good faith,
dispute all or a portion of the amount thereof), subject to subsequent true-up
invoices with respect to estimated Fees. Notwithstanding anything herein to the
contrary, no Recipient shall withhold any payments to Providers under this
Agreement and such payments shall be made without any other set-off or
deduction, notwithstanding any dispute that may be pending between them, whether
under this Agreement or otherwise (any required adjustment being made on
subsequent invoices). Any invoice not paid within such fifteen (15) day period
will accrue interest beginning on the day thereafter, and such interest will
accrue until the date of payment at a rate of two percent (2%) over the
published U.S. prime lending rate available on Bloomberg U.S. Price Rate Index.
Providers’ failure to invoice within fifteen (15) days following the end of a
given calendar month for any Fees incurred during the previous calendar month
shall not constitute a waiver of Provider’s right to subsequently invoice and
collect such Fees. Except as otherwise expressly provided herein, the Transition
Services will be provided pursuant to the fee schedule and the currencies set
forth on Exhibit A and Exhibit B only at locations of Providers existing on the
date hereof.

 

  (ii)

In addition to the payment of all Fees set forth under Section 1(b)(i) above,
each Recipient shall reimburse Air Products or the applicable Provider, at Air
Products’ discretion, according to the time periods and other terms set forth in
Section 1(b)(i) above, for (A) any additional third-party or other out-of-pocket
additional or increased costs and expenses incurred by Air Products or any
Provider in connection with providing the Transition Services (including all
travel-related expenses incurred in compliance with Air Products’ travel
policies), (B) any hiring and retention costs not in the ordinary course
incurred by Provider to hire and retain necessary employees to provide
Transition Services, provided that Versum is given the opportunity to approve
such hiring and retention measures or else agree to modify or decline the
Transition Services to which such costs relate, (C) any third party or out of
pocket costs, fees or other expenses, any time charges billed by Provider’s
operations, engineering and IT functions, and any extraordinary costs, fees or
expenses (but for the avoidance of doubt, not employee severance costs) incurred
by any Provider in planning and executing Recipients’ TSA Exit Plans, and
(D) any other costs, fees, or other expenses properly payable by Versum or
Recipients pursuant to this Agreement. Notwithstanding anything to the contrary
in this Agreement, if a Transition Service is being provided by a Provider to a
Recipient hereunder through a third party as

 

4



--------------------------------------------------------------------------------

  contemplated by Section 1.1(a)(v) and such third party increases the costs of
such service, then such increased costs (and any corresponding adjustments to
taxes payable or to be withheld in connection with such Transition Service)
shall be immediately passed along to such Recipient and reflected in a
supplement to Exhibit A or Exhibit B, as applicable, provided, however, that
such supplement may include a means mutually acceptable to Air Products and
Versum to modify or terminate such service to avoid or mitigate future impacts
of such increased cost

 

  (iii) The Parties shall review the respective costs of each Provider providing
Transition Services hereunder as of the date that is two months from the date
hereof (and thereafter upon the written request of a Provider (which may not be
given more than once in any 30-day period)). Except for costs or expenses for
Versum and/or Recipients for which each are responsible pursuant to
Section 1(b)(ii) above, if it is determined in connection with any such review
that a Provider’s cost of providing Transition Services hereunder (taken
individually) exceeds by at least ten percent the charge for such Transition
Service(s), including because of circumstances beyond the reasonable control of
such Provider (including any Force Majeure Event), then, upon request of such
Provider, such Provider and its Recipient shall negotiate in good faith to
determine an appropriate adjustment to the then-current Fees for such services
on a basis consistent with the methodology for determining the initial Fees for
the applicable Transition Services.

 

  (iv) The manner and means of invoicing for Fees shall be established in the
Transition Services schedules (the “Transition Services Schedules” or
“Schedules”). The manner and means of invoicing for any other costs, fees and
expenses payable under this Agreement, as well as the manner and means of
collecting payment for any sum payable under this Agreement, shall be as
established by Air Products from time to time, provided that Versum shall
identify the Recipient to be invoiced unless otherwise expressly identified in
the Schedules.

 

  (c) Reverse Transition Services. In exchange for the consideration payable by
Air Products to Versum as provided in Exhibit C (which, for the avoidance of
doubt, may be settled as an off-set to the Fees and other costs and expenses
payable to Air Products by Versum pursuant to Section 1(b) hereof, at Air
Products’ discretion), Versum will make available, or cause to be made
available, to Air Products or its Affiliates, as applicable, those services
described on Exhibit C hereto (such services, the “Reverse Transition
Services”). Versum’s or its relevant Affiliates’ performance thereof, as
applicable, shall be deemed to be a Transition Service being provided to Air
Products and its Affiliates, and the terms, conditions and limitations of Versum
or its relevant Affiliates supplying such Transition Service to Air Products and
its Affiliates shall be identical to those applying to the provision of
Transition Services by Providers under this Agreement, mutatis mutandis.

 

5



--------------------------------------------------------------------------------

2. Term and Termination.

 

  (a) Term. Unless terminated earlier in accordance with Section 2(c) below, or
extended in accordance with Section 2(b) below, the term (the “Term”) of this
Agreement shall commence on the Effective Date and shall continue until the date
that is twenty-four (24) months thereafter (the “Termination Date”). Individual
Transition Service Schedules shall automatically terminate earlier if a shorter
term is indicated on the applicable Schedule in Exhibit A and Exhibit B hereto.

 

  (b) Extension. Versum may request that Air Products consent to an extension of
the Term for a particular Transition Service Schedule (a “Service Term
Extension”) by giving Air Products at least forty-five (45) days’ advance
written notice prior to the end of the Term, and Air Products will respond to
any such request for a Service Term Extension within fifteen (15) Business Days
of receipt; provided, however, that Air Products may withhold its consent. Any
Service Term Extension shall be: (1) for the entire Transition Service Schedule,
(2) for a minimum of three (3) months, (3) irrevocable by Versum upon Air
Products’ receipt of such request, and (4) subject to the Fees set forth herein
and in the Exhibits hereto with respect to any such continuing Transition
Services, plus an incremental surcharge of ten percent (10%) for each of the
first two Service Term Extensions for that Transition Service and an incremental
surcharge of fifteen percent (15%) for the third and any subsequent Service Term
Extensions for that Transition Service. Additionally, if Air Products deems that
an extension of a Transition Service Schedule requires any other Transition
Service Schedule to be extended due to their related nature, Air Products will
provide notice to Versum that it must request in writing an extension of that
affected Transition Service Schedule before it accepts the extension request,
whereupon Versum has the option within the next ten (10) days to either make
such request or to withdraw its original request. Air Products shall not be
required to seek consent from any third party for any Service Term Extension.

 

  (c) Termination. This Agreement may be terminated as follows:

 

  (i) At any time, by the mutual written consent of Air Products and Versum;

 

  (ii) Automatically upon the earlier of (A) the Termination Date, or (B) the
last day on which all Transition Services are provided hereunder as otherwise
mutually agreed in a written amendment between Air Products and Versum;

 

  (iii)

By Versum, with respect to any particular Transition Service, upon at least
sixty (60) days’ prior written notice to Air Products with respect to an IT
Transition Service and at least thirty (30) days for all other Transition
Services, identifying the particular Transition Service Schedule to be
terminated and the effective date of termination, which termination date must
fall upon a month end unless Air Products otherwise agrees, and in no event
shall a Transition Service be terminated prior to the date that is

 

6



--------------------------------------------------------------------------------

  sixty (60) days following the Effective Date for an IT Transition Service or
thirty (30) days for all other Transition Services unless approved by Air
Products; provided, however, that any Transition Service for which Versum
requests termination pursuant to this Section 2(c)(iii) must be terminated in
its entirety (by Schedule); provided further, that in the event that Versum
provides written notice of termination of any Transition Service and Air
Products determines that the termination of such Transition Service would
materially impair Air Products’, the applicable Provider’s or their respective
Affiliates’ ability to continue to provide any other Transition Service(s)
(including Transition Services set forth on any other Schedule included in
Exhibit A or Exhibit B hereto) within ten (10) days of receipt of such notice of
termination, Air Products shall provide written notice to Versum of such
anticipated material impairment identifying such Transition Service(s)
anticipated to be materially impaired and including reasonable details with
respect to the extent of such anticipated material impairment, and of Air
Products’ election whether to (I) decline Versum’s Transition Service(s)
termination request or to (II) terminate such Transition Service(s) along with
the Transition Service(s) identified in the notice of material impairment,
provided that in the case Air Products elects (II), Versum shall have the option
within the next ten (10) days to withdraw its original termination request.
Notwithstanding anything herein to the contrary, any increased or additional
costs, fees or expenses incurred by Air Products or any Provider as a result of
the termination of any Transition Service(s) pursuant to this Section 2(c)(iii)
(including but not limited to any increase or additional costs associated with
continuing Transition Service(s) set forth on any other Schedule included in
Exhibit A or Exhibit B hereto, but not, for the avoidance of doubt, employee
severance costs) shall be borne by Versum, and Versum shall reimburse Providers
therefor pursuant to the terms set forth in Section 1(b) hereof;

 

  (iv)

Subject to Section 14(g), (A) by either Air Products or Versum, in the event of
a material breach of this Agreement or any Exhibit hereto by the other Party (or
any of such breaching Party’s Subsidiaries) and such breach continues uncured
for a period of thirty (30) days following such non-breaching Party’s written
notice to the breaching Party describing the breach (provided that if a cure is
not capable of being completed within such thirty (30) day period and such cure
has been commenced and diligently pursued, such thirty (30) day period will be
reasonably extended), immediately upon notice by the non-breaching Party
(1) terminating the entire Agreement, including the provision of all Transition
Services pursuant hereto, or (2) terminating the Transition Service Schedule(s)
that is/are subject to such material breach, and specifying the particular
Transition Service Schedule to be so terminated; or (B) by either Air Products
or Versum, if the other Party (or any of its Subsidiaries) voluntarily files, or
involuntarily has filed against it (which filing remains undismissed within
sixty (60) days of such involuntary

 

7



--------------------------------------------------------------------------------

  filing), any bankruptcy, receivership, insolvency or reorganization
proceeding. The failure of a Party to exercise its rights hereunder with respect
to a breach by any other Party shall not be construed as a waiver of such rights
nor prevent such Party from subsequently asserting such rights with regard to
the same or similar defaults. Material breach of Versum or any Recipient
includes but is not limited to: (1) failure to timely provide Air Products with
Versum’s TSA Exit Plans (as each is defined in each Transition Service
Schedule); (2) failure to provide required notification to Air Products of
extension or early termination of each Transition Service Schedule(s) within the
given notice periods; and (3) failure of any Recipient to pay Air Products or
any Provider any sums due and payable to Air Products or any Provider under this
Agreement within the given time periods.

 

  (d) Except as set forth in clause (c)(iii) above, the termination of any
Transition Service pursuant to clauses (c)(iii) or (c)(iv)(A)(2) above shall not
affect this Agreement with respect to the Transition Services not terminated
pursuant to such clauses (c)(iii) or (c)(iv)(A)(2) above.

 

  (e) Each Party acknowledges that the purpose of this Agreement is to provide
the Transition Services on a transitional basis, until the Recipients can
perform the applicable Transition Services for themselves, either through their
own personnel or through third parties. Accordingly, at all times from and after
the Separation Time, Versum and the Recipients shall use reasonable best efforts
to make or obtain approvals, permits or licenses, implement any necessary
systems, and take, or cause to be taken, any and all other actions necessary or
advisable so as to render receipt of the Transition Services from Provider no
longer necessary. Versum agrees to provide to Air Products a written exit plan
with respect to each Transition Service Schedule (each, an “TSA Exit Plan”)
within the time periods set forth in Exhibit A and Exhibit B for each Transition
Service Schedule. Each TSA Exit Plan shall include, among other things, the
following with respect to the Transition Services Schedule: (1) phases of
implementation, (2) milestones, (3) desired Provider involvement, (4) Transition
Service interdependency issues, (5) requested formats for Recipient’s current
transactional data to be transferred by Provider, and (6) contingencies. The
costs, fees and expenses of the Providers to facilitate Recipients’ exit are not
included in the Fees, and Recipients shall be responsible for all additional
costs, fees and expenses of both the Providers and the Recipients associated
with the TSA Exit Plans as provided in this Agreement, and shall reimburse
Providers therefor pursuant to the terms set forth in Section 1(b) hereof. Air
Products shall not be obligated to provide any services in connection with the
execution of TSA Exit Plans, except to the extent Air Products agrees to do so.
Air Products does not expect to favorably consider providing services in
connection with any TSA Exit Plan that (a) Air Products cannot provide using its
then-current ordinary course resources and capabilities, giving due
consideration to other obligations or (b) Versum is reasonably able to provide
to itself or that are reasonably obtainable from third-party service providers.

 

8



--------------------------------------------------------------------------------

  (f) In the event that a Recipient terminates any Transition Service(s) as
contemplated by Section 2(c) earlier than the expiration of the Term or any
Service Term Extension, if applicable, such Recipient shall reimburse the
applicable Provider for any and all out-of-pocket costs and expenses directly or
indirectly incurred by such Provider or any of its Affiliates as a result of
such early termination by such Recipient (but not, for the avoidance of doubt,
employee severance costs), including early termination fees and other costs
incurred in order to terminate or reduce the level of services provided by third
parties under Contracts with a Provider or any of its Affiliates, which services
are affected by such early termination, such reimbursement to be due and payable
within the time periods and otherwise according to the terms set forth in
Section 1(b) hereof.

 

3. Manner of Providing Transition Services; Limitation on Liability;
Indemnification.

 

  (a) Nothing in this Agreement shall require Providers to (i) render Transition
Services in a manner or method different from the manner or method utilized by
Providers in performing the Transition Services hereunder; (ii) make any change
or addition that would require (to be determined in Air Products’ sole
discretion) any expenditure of additional capital, any expansion or modification
to facilities, or any acquisition of additional equipment or software,
(iii) make any changes to Providers’ applications to support Recipients’
business processes or otherwise or (iv) make any efforts, in each case beyond
commercially reasonable efforts, to provide the Transition Services hereunder.
Nothing in this Agreement shall impose a standard of care equal to or higher
than that which may be applicable to commercial providers of similar services.
THE PARTIES ACKNOWLEDGE THAT EACH PROVIDER MAKES NO REPRESENTATIONS OR
WARRANTIES (INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE) OR GUARANTEES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
TRANSITION SERVICES PROVIDED HEREUNDER AND THAT THE TRANSITION SERVICES TO BE
PROVIDED HEREUNDER ARE FURNISHED “AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS. THE
RECIPIENTS SHALL NOT MAKE ANY CHANGE IN THEIR EXISTING “APPLICATION FOOTPRINT”
UNTIL AFTER THE TERMINATION DATE UNLESS AIR PRODUCTS AGREES IN WRITING THAT SUCH
CHANGE SHALL NOT RESULT IN A DELAY OF THE COMPLETION OF THE TRANSITION.

 

  (b)

THE PARTIES ACKNOWLEDGE AND AGREE THAT, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THE SEPARATION AGREEMENT, IN THE EVENT THAT ANY SOFTWARE, HARDWARE,
INFORMATION OR APPLICATIONS USED TO PROVIDE TRANSITION SERVICES ARE TRANSFERRED
TO RECIPIENTS PURSUANT TO THIS AGREEMENT, SUCH SOFTWARE, HARDWARE, INFORMATION
OR APPLICATIONS WILL BE TRANSFERRED “AS-IS, WHERE-IS” AND PROVIDERS MAKE NO
REPRESENTATION OR WARRANTY AS TO THE CONDITION OF SUCH SOFTWARE, HARDWARE,
INFORMATION OR APPLICATION EXCEPT AS AND TO THE EXTENT SET FORTH IN THE

 

9



--------------------------------------------------------------------------------

  SEPARATION AGREEMENT, NOR SHALL PROVIDERS HAVE ANY LIABILITY TO MAINTAIN SUCH
SOFTWARE, HARDWARE, INFORMATION OR APPLICATION FOLLOWING THE CLOSING EXCEPT AND
TO THE EXTENT AS REQUIRED BY THIS AGREEMENT. FURTHERMORE, PROVIDERS MAKE NO
REPRESENTATION OR WARRANTY OF TITLE OR OF ANY RIGHT TO USE ANY SUCH SOFTWARE,
HARDWARE OR APPLICATIONS, TO THE EXTENT THAT ANY OF THE FOREGOING CONTAIN THIRD
PARTY OR OPEN SOURCE CODE.

 

  (c) Determination of the suitability of any Transition Services furnished
hereunder for the use contemplated by Recipients is the sole responsibility of
Recipients, and Providers will have no responsibility in connection therewith.
The Recipients assume all risk and liability for loss, damage or injury to
persons or property arising out of such Transition Services however used. Except
as provided in this Section 3(c) or in Section 3(g) and notwithstanding anything
to the contrary in this Agreement, Providers shall in no event be liable to
Recipients or any third party, including those claiming by, through or under
Recipients (including employees, agents, customers, subtenants, contractors and
other invitees), for any damage, including, without limitation, personal or
property damage, suffered by any of them, directly or indirectly, as a result of
any Transition Services provided hereunder (or the failure to provide any
Transition Services hereunder), regardless of whether due or alleged to be due
to the negligence of Providers, or whether arising in contract, tort (including
negligence or strict liability) or otherwise, except for Indemnifiable Losses of
the applicable Recipient to the extent such Indemnifiable Losses are the direct
result of such Provider’s gross negligence, willful misconduct or fraud;
provided that for all purposes under this Agreement, including this Section 3(c)
and Section 3(g), in no event shall such Provider liability exceed the Fees
previously paid to such Provider by such Recipient in respect of the Transition
Service from which such liability flows, or to the extent the liability arises
out of a Provider breaching this Agreement by not providing the services (or
level of services) required hereunder, then the liability shall not exceed the
Fees previously paid to such Provider by such Recipient in respect of the
Transition Service from which such liability flows; provided, that, for purposes
of this Section 3(c), “Fees” shall include only the amounts collected and
retained by Air Products or the applicable Provider(s) and shall be exclusive,
in each case, of any third-party costs or fees included in the Fees and passed
through by Air Products or the applicable Provider(s). Notwithstanding anything
to the contrary contained herein, the Providers shall have no liability of any
kind or nature whatsoever (including direct, indirect, consequential, special,
incidental or punitive damages) to any Recipient for such Provider’s ceasing to
provide any Transition Service upon the expiration of the Term for such
Transition Service or the proper termination of this Agreement pursuant to
Section 2(c) hereof.

 

 

10



--------------------------------------------------------------------------------

  (d) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY
SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE UNDER AND IN CONNECTION WITH THIS
AGREEMENT, INCLUDING FOR FAILURE TO PROVIDE ANY SERVICE HEREUNDER, TO THE OTHER
PARTY FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
OF ANY KIND, INCLUDING, WITHOUT LIMITATION, BUSINESS INTERRUPTION LOSSES,
INDIRECT LOSS OF PROFITS, LOSS OF GOODWILL, DIMINUTION IN VALUE OR THIRD PARTY
CLAIMS, WHETHER CAUSED BY BREACH OF THIS AGREEMENT OR OTHERWISE AND WHETHER
ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR
OTHERWISE; PROVIDED THAT THE FOREGOING LIMITATION SHALL NOT LIMIT RECIPIENTS’
OBLIGATIONS TO PAY FOR THE TRANSITION SERVICES IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.

 

  (e) RECIPIENTS SHALL INDEMNIFY PROVIDERS AND THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (EACH A “PROVIDER
INDEMNITEE”) AGAINST ALL INDEMNIFIABLE LOSSES SUFFERED BY ANY OF THEM THAT
PERTAIN TO THE PERFORMANCE OF (OR FAILURE TO PERFORM) THE TRANSITION SERVICES
(WHETHER OR NOT ALLEGEDLY ARISING OUT OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR
STRICT LIABILITY) OR OTHERWISE), REGARDLESS OF WHETHER SUCH INDEMNIFIED LOSSES
ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF THE PROVIDER INDEMNITEE, OR
IN CONNECTION WITH THE DEFENSE OF ANY ACTION BASED ON SUCH ACTIVITIES, INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES OF INVESTIGATION (WHICH FEES AND
EXPENSES SHALL BE PAID AS INCURRED); PROVIDED HOWEVER, THAT SUCH INDEMNITY SHALL
NOT APPLY FOR THE BENEFIT OF A PROVIDER INDEMNITEE TO THE EXTENT IT IS
ULTIMATELY FOUND THROUGH SETTLEMENT OR BY FINAL, NON-APPEALABLE ORDER THAT SUCH
PROVIDER INDEMNITEE’S ACTIONS CONSTITUTED GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR FRAUD. THIS INDEMNIFICATION SHALL APPLY NOTWITHSTANDING ANY LIMITATIONS
ARISING OUT OF WORKERS’ COMPENSATION OR OTHER LIKE STATUTES. THE ENUMERATED
PERSONS ENTITLED TO INDEMNIFICATION PURSUANT TO THE FOREGOING SHALL BE THIRD
PARTY BENEFICIARIES TO THE RIGHTS TO INDEMNIFICATION DESCRIBED IN THIS SECTION
3(E). THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS SECTION 3(E) ARE THE
EXCLUSIVE INDEMNIFICATION OBLIGATIONS AND THE SOLE AND EXCLUSIVE REMEDY WITH
RESPECT TO THE MATTERS ADDRESSED IN THIS SECTION 3(E) AND ARE IN LIEU OF ANY
OTHER INDEMNIFICATION OBLIGATIONS OF RECIPIENTS (IF ANY) UNDER THE SEPARATION
AGREEMENT OR ANY OTHER ANCILLARY AGREEMENT WITH RESPECT TO THE MATTERS SET FORTH
HEREIN.

 

11



--------------------------------------------------------------------------------

  (f) EACH RECIPIENT ACKNOWLEDGES THAT (I) THE PROVIDERS ARE NOT COMMERCIAL
PROVIDERS OF THE SERVICES PROVIDED HEREIN AND ARE PROVIDING THE SERVICES AS AN
ACCOMMODATION AND AT A COST TO THE APPLICABLE RECIPIENT IN CONNECTION WITH THE
SEPARATION AND (II) THIS AGREEMENT IS NOT INTENDED BY THE PARTIES TO HAVE ANY
APPLICABLE PROVIDER MANAGE AND OPERATE THE VERSUM BUSINESS IN LIEU OF THE
APPLICABLE RECIPIENT. THE PARTIES AGREE THAT THE FOREGOING SHALL BE TAKEN INTO
CONSIDERATION IN ANY CLAIM MADE UNDER THIS AGREEMENT.

 

  (g) SUBJECT TO THE OTHER LIMITATIONS SET FORTH IN THIS AGREEMENT (INCLUDING
THIS SECTION 3), PROVIDERS SHALL INDEMNIFY RECIPIENTS AND THEIR AFFILIATES AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, AGAINST ALL
INDEMNIFIABLE LOSSES SUFFERED BY ANY OF THEM THAT PERTAIN TO THE PERFORMANCE OF
(OR THE FAILURE TO PERFORM) THE TRANSITION SERVICES, BUT ONLY TO THE EXTENT THAT
SUCH LIABILITY RELATES TO, ARISES OUT OF OR RESULTS FROM THE PROVIDER’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD WITH RESPECT TO THE FURNISHING OR
FAILURE TO FURNISH THE TRANSITION SERVICES. THE INDEMNIFICATION OBLIGATIONS SET
FORTH IN THIS SECTION 3(G) ARE THE EXCLUSIVE INDEMNIFICATION OBLIGATIONS AND THE
SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO THE MATTERS ADDRESSED IN THIS SECTION
3(G) AND ARE IN LIEU OF ANY OTHER INDEMNIFICATION OBLIGATIONS OF PROVIDERS (IF
ANY) UNDER THE SEPARATION AGREEMENT OR ANY OTHER ANCILLARY AGREEMENT WITH
RESPECT TO THE MATTERS SET FORTH HEREIN.

 

  (h) Notwithstanding anything in this Agreement to the contrary, Providers
shall have the right to limit any Transition Service in the event Providers
determine after prior consultation with the Recipients, in Providers’ reasonable
discretion, that such Transition Services creates an unacceptable safety,
liability or data security risk to Providers or any of their Affiliates,
provided that if Providers do so limit the provision of such Transition Service,
Recipients shall have no obligation to pay for any such Transition Service to
the extent not rendered by Providers. As of the date of the Effective Date, Air
Products was not actually aware of any risk described in this Section 3(g) that
would have been reasonably expected to cause Providers to limit a Transition
Service pursuant to this section.

 

  (i) Providers shall be entitled to assign all or parts of this Agreement to a
third party reasonably acceptable to Recipients if, in Providers’ reasonable
discretion, that is the only way to continue to provide the Transition Service
to Recipients.

 

  (j)

All employees and contractors of Providers or any of their Affiliates shall be
for all purposes, including compensation and employee benefits, employees or
contractors of Providers or their Affiliates, as applicable, and not employees
or contractors of Recipients or their Affiliates. Providers and their Affiliates
shall be

 

12



--------------------------------------------------------------------------------

  solely responsible for the payment of all salary and benefits and all income
tax, social security taxes, unemployment compensation, severance costs, tax,
workers’ compensation tax, other employment taxes or withholdings and premiums
and remittances with respect to employees and contractors of any Provider or its
Affiliates used to provide Transition Services. Providers and their Affiliates
shall be solely responsible for compliance with all legal and other obligations
with respect to the employees and contractors used in connection with the
provision of Transition Services, including employment, payroll and benefits
matters.

 

4. Limitations and Exclusions.

 

  (a) Except with respect to fraud, willful and material breach of any provision
of this Agreement (other than any such breach that gives rise to an
Indemnifiable Loss subject to Sections 3(c) or 3(g)) or in order to seek
specific performance of the terms of this Agreement, without limiting the
provisions of Section 3, each Recipient expressly waives any and all rights that
it or any Versum Group members may have to bring any suit or claim against Air
Products Group members, their Affiliates, third-party agents or contractors
relating to or arising out of this Agreement.

 

  (b) The Providers shall have no obligation to provide any Information to the
Recipients relating to systems or operations, including computer systems, of
Providers, members of the Air Products Group or their respective third party
agents or contractors, except to the extent that Air Products determines that
disclosure of such Information is necessary to provide the Transition Services
hereunder.

 

  (c) The Providers shall not be required to perform any of their obligations
under this Agreement to the extent such Provider reasonably believes that
performing such obligation would violate any Law, any code of conduct applicable
to such Provider or, subject to the provisions of Section 9, any existing
Contract with a third party. Each of Air Products and Versum and any of their
Affiliates providing or receiving the affected Transition Service shall
cooperate in good faith to implement changes and/or modifications to any manner
or method of providing such Transition Service, which in a Provider’s sole
discretion, are reasonably necessary to ensure that such Transition Service is
performed in strict accordance with applicable Law, any code of conduct
applicable to such Provider or any existing Contract with a third party. The
Recipient receiving such Transition Service shall promptly implement any such
changes and/or modifications at such Recipient’s sole cost. Without limiting the
foregoing, no Provider personnel, supervisors, agents or contractors shall be
required to remain at a site if conditions at such site present a hazard to such
person’s health or safety. Each Party shall comply, and shall cause its
applicable Affiliates to comply, with all applicable state, federal and foreign
copyright, privacy and data protection Laws that are or that may in the future
be applicable to the provision of the Transition Services under this Agreement.

 

13



--------------------------------------------------------------------------------

  (d) It is not the intent of any Provider to render, nor of any Recipient to
receive from any Provider, professional advice or opinions, whether with regard
to tax, legal, regulatory, compliance, treasury, finance, employment or other
business and financial matters, technical advice, whether with regard to
information technology or other matters, or the handling of or addressing
environmental matters. The Recipients shall not rely on, or construe, any
Transition Service rendered by or on behalf of any Provider as such professional
advice or opinions or technical advice; and the Recipients shall seek all
third-party professional advice and opinions or technical advice as they may
desire or need independently of this Agreement.

 

  (e) The Providers shall not be obligated to perform any service or function to
support the assets transferred to Versum pursuant to the Separation Agreement or
otherwise except as expressly set forth herein or in any Exhibit or ancillary
agreement hereto.

 

5. Recipient Obligations. To the extent reasonably required to perform the
Transition Services and during normal working hours or with advance notice
subject to the Recipients’ site safety rules, the Recipients shall (at their own
expense) provide Provider personnel, agents or contractors and the supervisors
of such personnel with reasonable and timely access to Recipients’ office space,
plants, equipment, information, premises, personnel, power, telecommunications
systems and circuits, computer systems, software and any other areas and
equipment. Without limiting the foregoing, the Recipients shall make accessible
to the Providers, as needed, the Recipients’ key users and other Recipient
personnel responsible for the execution, maintenance and enhancement of
processes relating to the Transition Services.

 

6. Title to Intellectual Property. Except as expressly provided under the terms
of this Agreement, each Recipient acknowledges that it shall acquire no right,
title or interest (including any license rights or rights of use) in any
Intellectual Property which is owned or licensed by any Provider or any of their
respective Affiliates or any third party, if applicable, by reason of the
provision of the Transition Services provided hereunder. Each Recipient agrees
not to remove or alter any Copyright, Trademark, confidentiality or other
proprietary notices that appear on any Intellectual Property owned or licensed
by any Provider or any of their respective Affiliates or any third party, if
applicable, and each Recipient agrees to reproduce any such notices on any and
all copies thereof.

 

7.

Cooperation and TSA Managers. Subject to the terms of this Agreement, each Party
agrees to use reasonable efforts in good faith to cooperate with the other Party
in all matters relating to the provision and receipt of the Transition Services.
If requested by Recipients, the Parties will consult with each other in good
faith with respect to changing or modifying the Transition Services (provided
there shall be no obligation to change or modify the Transition Services without
the mutual written agreement of Recipients, on the one hand, and Providers, on
the other hand). To facilitate such cooperation and consultation, the Parties
agree to designate (a) the individuals set forth in the Schedules to Exhibit A,
Exhibit B and Exhibit C hereto as the primary representatives of each Party with
respect to each Transition Service Schedule (each, a “Schedule Owner”, and
together the “Schedule Owners”) and (b) one individual, as designated on Exhibit
D

 

14



--------------------------------------------------------------------------------

  hereto, as the primary liaison between the Parties for the provision of and
the transfer of responsibility for the Transition Service(s) (each, a “TSA
Manager”, and together the “TSA Managers”). The TSA Managers shall meet
regularly in person, telephonically or as they otherwise agree during the Term
or any Service Term Extension, to discuss any issues arising under this
Agreement and the need for any changes, modifications or additions to this
Agreement.

 

8. Confidentiality. Each Party agrees that it, its employees, agents and
representatives shall keep confidential all Confidential Information obtained
from the other Party or its representatives or generated by it for the other
Party or its representatives in the provision of the Transition Services in
connection with this Agreement in the same manner that such Party keeps its own
such data and Information confidential, provided such manner of care shall not
be less than the exercise of reasonable care, except for Information in the
public domain or that the receiving Party can demonstrate by tangible evidence
is already in such Party’s possession at the time of disclosure thereof, or
information subsequently received by the Party, in each case through sources
other than the disclosing Party, which sources are not under an obligation of
confidentiality to the disclosing Party, and except as disclosure thereof may be
required by applicable Law as reasonably determined by legal counsel to such
Party. Confidentiality obligations set forth in any agreement between the
Parties or between or among the Parties and their employees, agents and
representatives shall remain in full force and effect.

 

9. Third Party Consents.

 

  (a) Obligation to Obtain Consents. Providers shall use commercially reasonable
efforts to obtain all consents from third party vendors that to such Provider’s
knowledge are required to provide the Transition Services to the Recipients;
provided, however, that the Recipients shall be solely responsible for all costs
paid or coming due after the Separation Time associated with securing such
consents from such third party vendors. Notwithstanding the foregoing, Providers
shall have no obligation to obtain the consent of any third party, or pay any
fee or expense relating thereto, in connection with the exit of any Transition
Service as contemplated by Section 2(e).

 

  (b) Non-Consenting Third Parties. Notwithstanding the foregoing or anything to
the contrary contained in this Agreement, no Provider shall be required to
provide any Transition Service to the extent that such Provider does not obtain
the consent of a third party required to provide the Transition Service, or
where providing such Transition Service would, in such Provider’s reasonable
judgment, violate the rights of any third party.

 

10. Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(i) delivered by hand (with written confirmation of receipt), (ii) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered or certified mail, return receipt requested, or (iii) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other Parties):

 

15



--------------------------------------------------------------------------------

If to Air Products or any Provider:

Air Products and Chemicals, Inc.

Attn: Corporate Secretary

7201 Hamilton Boulevard

Allentown, PA 18195-1501

Fax: +1-610-481-5765

If to Versum or any Recipient:

Versum Materials, Inc.

Attn: Corporate Secretary

7201 Hamilton Boulevard

Allentown, PA 18195-1501

Fax: +1-610-481-8223

 

11. Governing Law and Dispute Resolution.

 

  (a) This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement shall be governed by, and interpreted in
accordance with, the law of the Commonwealth of Pennsylvania, without regard to
its conflicts of laws provisions.

 

  (b) Any dispute between the Parties arising out of or relating to this
Agreement, in the event the applicable Schedule Owners fail to agree to a
resolution, shall be referred to the TSA Managers for resolution. The TSA
Managers shall meet promptly and, in good faith, attempt to resolve the
controversy, claim or issues referred them. If the TSA Managers do not resolve
the dispute within thirty (30) days after the dispute is referred to them, the
dispute shall be referred to the respective executive officers of each Party
designated by such Party to resolve any such disputes arising under this
Agreement (each such executive, a “TSA Executive” and together, the “TSA
Executives”). If the TSA Executives are unable to resolve the dispute within a
thirty (30) day period, then either Party may bring an Action with respect to
the matter in a court of competent jurisdiction in accordance with Section 11(c)
hereof.

 

  (c) Subject to Section 11(b) hereof, each of the Parties agrees that any and
all disputes hereunder shall be resolved only in the courts of the Commonwealth
of Pennsylvania located in Lehigh County, Pennsylvania or the federal courts
sitting in the Eastern District of Pennsylvania. In that context, and without
limiting the generality of the foregoing, each of the Parties hereto by this
Agreement irrevocably and unconditionally (i) submits for itself and its
property in any Action relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
such courts and (ii) consents that any such Action may and shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue or jurisdiction of any such Action in any such court or that such Action
was brought in an inconvenient court and agrees not to plead or claim the same.

 

 

16



--------------------------------------------------------------------------------

  (d) THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.

 

12. Parent Guarantee. Versum shall cause each Recipient to comply with the terms
and conditions of this Agreement, including any additional terms agreed to by
the Parties, as if such Recipient were a party to this Agreement. If Air
Products determines in its reasonable discretion that any Recipient has failed
to perform such obligations in accordance with this Agreement, including without
limitation the payment of any past due invoice, Versum shall perform such
obligations on such Recipient’s behalf. To the extent that Air Products asserts
a claim against Versum pursuant to this Section 12, Versum agrees to cause any
applicable Recipient, and Air Products agrees to cause any applicable Provider
or other member of the Air Products Group, to participate in such claim
(including in the discovery process) to the extent reasonably necessary for
responding to discovery requests or to the extent such Recipient is considered
an indispensable party. The loss or damages of any affected Provider or other
Air Products Group member shall be considered the loss or damages of Air
Products for the purpose of asserting a claim under this provision.

 

13. Supply of Services. The Parties acknowledge and agree that this Agreement is
an agreement for the supply of services and is not an agreement for the sale of
goods and shall not be governed by Article 2 of the Uniform Commercial Code or
the United Nations International Convention for the Sale of Goods or any
analogous legal requirement purporting to apply to the sale of goods.

 

14. Miscellaneous.

 

  (a) This Agreement shall be binding upon and inure to the benefit of each
Party hereto, its legal successors and permitted assigns, including, without
limitation, successors by merger or consolidation; provided, however, that
neither Party shall have the right to assign this Agreement without the prior
written consent of the other Party, provided however, without obtaining consent
from the other Party, either Party may assign, in whole or in part, any of its
rights and/or obligations hereunder to any of its Affiliates or in connection
with the sale or merger of such Party’s applicable business or assets by or into
a third party acquirer, or in the case of Air Products, pursuant to Section 3(h)
hereof, provided, however, that such assignment shall not release the assigning
Party from performance of any obligations under this Agreement.

 

  (b)

This Agreement, the Separation Agreement and the other ancillary agreements, and
the exhibits, schedules and annexes hereto and thereto, contain the entire
agreement and understanding of the Parties with respect to the subject matter
hereof and thereof and shall supersede all previous negotiations, commitments

 

17



--------------------------------------------------------------------------------

  and writings with respect to such subject matter. This Agreement may not be
amended, modified or supplemented, and none of its provisions may be waived,
except by an agreement in writing signed by each of Air Products and Versum. In
the event of any conflict between the terms and conditions of the body of this
Agreement and the terms and conditions of any Exhibit or Schedule hereto, the
terms and conditions of such Exhibit or Schedule shall control.

 

  (c) If any term, condition or provision of this Agreement shall be declared,
to any extent, invalid or unenforceable, the remainder of the Agreement, other
than the term, condition or provision held invalid or unenforceable, shall not
be affected thereby and shall be considered in full force and effect and shall
be valid and be enforced to the fullest extent permitted by Law.

 

  (d) The headings set forth in this Agreement are used solely for convenience
of reference and shall not control or affect the meaning or interpretation of
any of the provisions. Whenever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

 

  (e) This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement. This
Agreement may be executed and delivered by facsimile, PDF or other electronic
transmission.

 

  (f) Each Party agrees to execute such agreements and other documents and to
take such further actions as the other Party may reasonably request in order to
carry out the provisions of this Agreement in accordance herewith.

 

  (g) Air Products shall be excused from performing hereunder and shall not be
liable for any interruption of Providers’ provision of the Transition Services
or any delay or failure to perform under this Agreement, that is attributable to
acts or events beyond Air Products’ or Providers’ reasonable control related to:
acts of God, acts of a nation, acts or war or terrorism, acts of a state or
public enemy; fires; floods; earthquakes; storms; unusual weather conditions;
explosions; accidents; breakdowns of machinery or equipment; inability to obtain
equipment, fuel or other materials; lack of transportation or distribution
facilities; labor shortages, slowdowns, strikes, lockouts or other similar
disputes; riots or other civil disturbances; or voluntary or involuntary
compliance with any Law, order, regulation, official recommendation or request
of any governmental authority, or any other acts or events (whether similar or
dissimilar and whether or not foreseeable) that are beyond Air Products’ or
Providers’ reasonable control (each individually, a “Force Majeure Event”, and
collectively, “Force Majeure Events”). If a Force Majeure Event occurs that has
an effect on the ability of Air Products or a Provider to perform its
obligations under this Agreement, then Air Products shall give prompt written
notice to Versum identifying the nature of the Force Majeure Event and the
manner in which services will be affected, and Air Products and Versum shall
reasonably cooperate and shall use their respective commercially reasonable
efforts, as applicable, to remedy or abate the Force Majeure Event.

 

18



--------------------------------------------------------------------------------

  (h) The Transition Services provided hereunder shall be rendered by Providers
as independent contractors. Nothing in this Agreement shall be construed to
create or constitute a partnership or joint venture between the Parties, or any
other relationship between the Parties not expressly provided for herein. Each
Party agrees not to represent to others or take any action from which others
could reasonably infer that either Party is a partner, joint venturer, agent, or
representative of, or otherwise associated with, the other party.

 

  (i) Without prejudice to the survival provisions of any other agreements of
the Parties, the Parties agree that the provisions of Section 2(d), Section 3,
Section 4, Section 6, Section 8, Section 10, Section 11, Section 12, Section 13,
Section 14 and Section 15 shall survive any termination or expiration of this
Agreement.

 

15. Definitions.

 

  (a) “Action” shall mean any demand, charge, action, claim, suit, countersuit,
arbitration, mediation, hearing, inquiry, audit, review, complaint, subpoena,
case, litigation, proceeding or investigation (whether civil, criminal,
administrative, investigative or otherwise) by or before any court or grand
jury, any Governmental Entity or any arbitration or mediation tribunal.

 

  (b) “Affiliates” shall mean, when used with respect to a specified Person and
at a point in, or with respect to a period of, time, a Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person at such point in or during
such period of time. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), when used with respect to any specified Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, as trustee, personal
representative or executor, by Contract or otherwise. It is expressly agreed
that no Party or member of its Group shall be deemed to be an Affiliate of
another Party or member of such other Party’s Group solely by reason of having
one or more directors in common or by reason of having been under common control
of Air Products or Air Products’ stockholders prior to or, in case of Air
Products’ stockholders, after, the Separation Time.

 

  (c) “Air Products Group” shall mean (i) Air Products, the Air Products
Retained Business and each Person that is a direct or indirect Subsidiary of Air
Products as of immediately following the Distribution and (ii) each Business
Entity that becomes a Subsidiary of Air Products after the Separation Time.

 

19



--------------------------------------------------------------------------------

  (d) “Air Products Retained Business” shall mean (i) those businesses operated
by the Air Products Group before the Separation Time other than the Versum
Business, and (ii) those Business Entities or businesses acquired or established
by or for any member of the Air Products Group thereof after the Separation
Time.

 

  (e) “Business Day” shall mean any day other than Saturday or Sunday and any
other day on which commercial banking institutions located in New York, New York
are required, or authorized by Law, to remain closed.

 

  (f) “Business Entity” shall mean any corporation, partnership, limited
liability company, joint venture or other entity which may legally hold title to
Assets.

 

  (g) “Confidential Information” shall mean all non-public, confidential or
proprietary Information to the extent concerning a Party, its Group and/or its
Subsidiaries or with respect to Versum, the Versum Business, any assets
transferred to Versum pursuant to the Separation Agreement or any liabilities
assumed by Versum pursuant to the Separation Agreement or with respect to Air
Products, the Air Products Retained Business, any assets retained by Air
Products or any liabilities retained by Air Products, including any such
Information that was acquired by any Party after the Separation Time pursuant to
Article VII of the Separation Agreement or otherwise in accordance with this
Agreement, or that was provided to a Party by a third party in confidence,
including (a) any and all technical information relating to the design,
operation, testing, test results, development, and manufacture of any Party’s
product (including product specifications and documentation; engineering,
design, and manufacturing drawings, diagrams, and illustrations; formulations
and material specifications; laboratory studies and benchmark tests; quality
assurance policies procedures and specifications; evaluation and/validation
studies; assembly code, software, firmware, programming data, databases, and all
information referred to in the same); product costs, margins and pricing; as
well as product marketing studies and strategies; all other know-how,
methodology, procedures, techniques and trade secrets related to research,
engineering, development and manufacturing; (b) information, documents and
materials relating to the Party’s financial condition, management and other
business conditions, prospects, plans, procedures, infrastructure, security,
information technology procedures and systems, and other business or operational
affairs; (c) pending unpublished patent applications and trade secrets; and
(d) any other data or documentation resident, existing or otherwise provided in
a database or in a storage medium, permanent or temporary, intended for
confidential, proprietary and/or privileged use by a Party; except for any
Information that is (i) in the public domain or known to the public through no
fault of the receiving Party or its Subsidiaries, (ii) lawfully acquired after
the Separation Time by such Party or its Subsidiaries from other sources not
known to be subject to confidentiality obligations with respect to such
Information or (iii) independently developed by the receiving Party after the
Separation Time without reference to any Confidential Information. As used
herein, by example and without limitation, Confidential Information shall mean
any information of a Party intended or marked as confidential, proprietary
and/or privileged.

 

20



--------------------------------------------------------------------------------

  (h) “Contract” shall mean any agreement, contract, subcontract, obligation,
binding understanding, note, indenture, instrument, option, lease, promise,
arrangement, release, warranty, license, sublicense, insurance policy, benefit
plan, purchase order or legally binding commitment or undertaking of any nature
(whether written or oral and whether express or implied).

 

  (i) “Distribution” shall mean the issuance to stockholders of Air Products of
all of the issued and outstanding common stock of Versum.

 

  (j) “Distribution Date” shall mean the date on which the Distribution occurs.

 

  (k) “Governmental Entity” shall mean any nation or government, any state,
province, municipality or other political subdivision thereof and any entity,
body, agency, commission, department, board, bureau or court, whether domestic,
foreign, multinational, or supranational exercising executive, legislative,
judicial, regulatory, self-regulatory or administrative functions of or
pertaining to government and any executive official thereof.

 

  (l) “Group” shall mean (i) with respect to Air Products, the Air Products
Group and (ii) with respect to Versum, the Versum Group.

 

  (m) “Indemnifiable Losses” shall mean any and all damages, losses,
deficiencies, Liabilities, obligations, penalties, awards, judgments,
assessments, settlements, claims, payments, fines, interest, costs and expenses
(including the costs and expenses of any and all Actions and demands,
assessments, judgments, settlements and compromises relating thereto and the
reasonable costs and expenses of attorneys’, accountants’, consultants’ and
other professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder).

 

  (n)

“Information” shall mean information, content, and data in written, oral,
electronic, computerized, digital or other tangible or intangible media,
including (i) books and records, whether accounting, legal or otherwise,
ledgers, studies, reports, surveys, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, marketing plans,
customer names and information (including prospects), technical information
relating to the design, operation, testing, test results, development, and
manufacture of any Party’s product (including product specifications and
documentation; engineering, design, and manufacturing drawings, diagrams, and
illustrations; formulations and material specifications; laboratory studies and
benchmark tests; quality assurance policies procedures and specifications;
evaluation and validation studies; assembly code, software, firmware,
programming data, databases, and all information referred to in the same);
product costs, margins and pricing; as well as product marketing studies and
strategies; all other know-how, methodology,

 

21



--------------------------------------------------------------------------------

  procedures, techniques and trade secrets related to research, engineering,
development and manufacturing; communications, correspondence, materials,
product literature, artwork, files, documents, (ii) Patents and Know-How; and
(iii) financial and business information, including earnings reports and
forecasts, macro-economic reports and forecasts, all cost information (including
supplier records and lists), sales and pricing data, business plans, market
evaluations, surveys and credit-related information.

 

  (o) “Intellectual Property” shall mean all U.S. and foreign: (i) trademarks,
trade dress, service marks, certification marks, logos, slogans, design rights,
names, corporate names, trade names, internet domain names, social media
accounts and addresses and other similar designations of source or origin,
together with the goodwill symbolized by any of the foregoing (collectively,
“Trademarks”); (ii) patents and patent applications, and any and all related
national or international counterparts thereto, including any divisionals,
continuations, continuations-in-part, reissues, reexaminations, substitutions
and extensions thereof (collectively, “Patents”); (iii) copyrights and
copyrightable subject matter, excluding Know-How (collectively, “Copyrights”);
(iv) trade secrets, and all other confidential or proprietary information,
know-how, inventions, processes, formulae, models, and methodologies, excluding
Patents (collectively, “Know-How”); (v) all applications and registrations for
the foregoing; and (vi) all rights and remedies against past, present, and
future infringement, misappropriation, or other violation thereof.

 

  (p) “Law” shall mean any applicable U.S. or non-U.S. federal, national,
supranational, state, provincial, local or similar statute, law, ordinance,
regulation, rule, code, income tax treaty, order, requirement or rule of law
(including common law) or other binding directives promulgated, issued, entered
into or taken by any Governmental Entity.

 

  (q) “Liabilities” shall mean any and all indebtedness, liabilities, costs,
expenses, interest, commitments and obligations, whether accrued or unaccrued,
fixed, absolute or contingent, matured or unmatured, liquidated or unliquidated,
known or unknown, reserved or unreserved, or determined or determinable,
whenever or however arising, including those arising under any Law (including
Environmental Laws (as defined in the Separation Agreement)), Action, whether
asserted or unasserted, or order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity
and those arising under any Contract or any fines, damages or equitable relief
which may be imposed and including all costs and expenses related thereto, and
whether or not the same would be required by generally accepted principles and
accounting policies to be reflected in financial statements or disclosed in the
notes thereto.

 

  (r) “Person” shall mean any natural person, firm, individual, corporation,
business trust, joint venture, association, bank, land trust, trust company,
company, limited liability company, partnership, or other organization or
entity, whether incorporated or unincorporated, or any Governmental Entity.

 

22



--------------------------------------------------------------------------------

  (s) “Separation Time” shall mean 12:01 a.m., New York time, on the
Distribution Date.

 

  (t) “Subsidiary” shall mean with respect to any Person (i) a corporation,
fifty percent (50%) or more of the voting or capital stock of which is, as of
the time in question, directly or indirectly owned by such Person and (ii) any
other Person in which such Person, directly or indirectly, owns fifty percent
(50%) or more of the equity or economic interest thereof or has the power to
elect or direct the election of fifty percent (50%) or more of the members of
the governing body of such entity.

 

  (u) “Versum Business” shall mean the business, operations and activities of
the Electronic Materials division of Air Products conducted at any time prior to
the Separation Time by Air Products or Versum or any of their current or former
subsidiaries or divisions, including the business of using applications
technology to provide solutions to the semiconductor industry through chemical
synthesis, analytical technology, process engineering, and surface science of
Air Products conducted by the Versum Business Units (as defined in the
Separation Agreement) and those Business Entities and businesses acquired, as
such business is described in the Versum Registration Statement (as defined in
the Separation Agreement), or established by or for Versum or any of its
Subsidiaries after the Separation Time; provided that the Versum Business shall
not include the xenon and rare gases business, nor that portion of the
industrial gases business formerly conducted within the Electronics division,
each of which has been retained by Air Products.

 

  (v) “Versum Group” shall mean Versum and each Person that is a direct or
indirect Subsidiary of Versum as of immediately prior to the Distribution (but
after giving effect to the Internal Reorganization (as defined in the Separation
Agreement)), and each Person that becomes a Subsidiary of Versum after the
Separation Time, and shall include the Versum Business Units (as defined in the
Separation Agreement).

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

/s/ M. Scott Crocco

  Name: M. Scott Crocco   Title: Senior Vice President and Chief Financial
        Officer VERSUM MATERIALS, INC. By:  

/s/ Guillermo Novo

  Name: Guillermo Novo   Title: President and Chief Executive Officer

[Signature Page to Transition Services Agreement]